Exhibit 10.1
AMENDMENT NO. 1
TO THE
AMENDED AND RESTATED ADVISORY AGREEMENT
     This amendment no. 1 to the amended and restated Advisory Agreement made
effective as of September 20, 2005, (the “Advisory Agreement”), between
CORNERSTONE CORE PROPERTIES REIT, INC., a Maryland corporation (the “Company”),
and CORNERSTONE REALTY ADVISORS, LLC, a California limited liability company
(the “Advisor”), is entered as of August 31, 2011 (the “Amendment”). Capitalized
terms used herein but not defined shall have the meaning set forth in the
Advisory Agreement.
     WHEREAS, upon the terms set forth in this Amendment, the Advisor has agreed
to amend and restate Section 9.(b) of the Advisory Agreement;
     WHEREAS, except as expressly set forth herein the terms of the Advisory
Agreement shall continue in full force and effect and shall not be deemed to
have otherwise been amended, modified, revised or altered;
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein, the parties hereto agree to amend the
Advisory Agreement as follows:
     Section 9.(b) is hereby amended and restated in its entirety as follows:
     9. Fees.
     ...
     “(b) Asset Management Fee. Subject to the overall limitations contained
below in this Section 9(b), during the period commencing on the date hereof and
continuing until September 30, 2011, the Company shall pay the Advisor for the
asset management services included in the services described in Section 4 a
monthly fee (the “Asset Management Fee”) in an amount equal to one-twelfth of
1.0% of the Average Invested Assets, calculated on a monthly basis as of the
last day of each month. Commencing on October 1, 2011, the Asset Management Fee
shall be reduced to a monthly amount equal to one-twelfth of 0.75% of the
Average Invested Assets, calculated on a monthly basis as of the last day of
each month. Notwithstanding the foregoing, the Asset Management Fee shall be
reduced if the Independent Directors determine that compensation to be paid to
the Advisor is not reasonable in relation to the nature and quality of services
performed and the investment performance of the Company and that the provisions
of the Advisory Agreement are being carried out in accordance with Section 4.2
of the Charter.”
Signature Page Follows.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date and year first written above.

              CORNERSTONE CORE PROPERTIES REIT, INC.
 
       
 
  By:   /s/ Terry G. Roussel
 
     
 
      Terry G. Roussel, Chief Executive Officer
 
            CORNERSTONE REALTY ADVISORS, LLC
 
       
 
  By:   /s/ Terry G. Roussel
 
     
 
      Terry G. Roussel, President

 